Citation Nr: 9914355	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-05 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence to reopen his claim of entitlement to service 
connection for a left knee condition.

2.  Whether the veteran has submitted new and material 
evidence to reopen his claim of entitlement to service 
connection for a back disorder.

3.  Whether the veteran has submitted new and material 
evidence to reopen his claim of entitlement to service 
connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 17, 1973 to 
August 23, 1973 and from July 1974 to December 1977.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The issues of whether the veteran has submitted new and 
material evidence to reopen his claims of entitlement to 
service connection for a left knee and psychiatric 
disabilities will be addressed in the subsequent remand.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A February 1992 rating decision denied service connection 
for a back disability and the veteran did not appeal the 
decision.

3.  The evidence added to the record since that time is 
either cumulative or duplicative of evidence previously of 
record or not of sufficient weight or so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence received since the February 1992 rating decision 
denying entitlement to service connection for a back 
disability is not new and material, and the veteran's claim 
is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A February 1992 rating decision denied the veteran's claim 
for service connection for a back disorder and the veteran 
was given notice of the decision and his appellate rights in 
March 1992.  He did not appeal that decision.

The evidence of record at the time of the February 1992 RO 
decision included the veteran's service medical records that 
showed no complaints, findings, treatment or diagnosis with 
respect to any back injury or disorder in service.  Other 
records included private treatment records dated from 1985 to 
1987 that indicated that the veteran injured his back in an 
April 1985 work-related accident.  In his August 1986 
evaluation report, Barry L. Fischer, M.D., diagnosed 
bilateral lumbosacral strain injury and opined that the 
veteran had moderate industrial impairment.  In a December 
1986 Cook County Hospital progress note, the veteran 
indicated that he had injured his back in a February 1981 
accident.  A January 1987 follow-up progress note found the 
lumbosacral strain with left-sided sciatica to be acute.  

During his June through July 1991 VA hospitalization for 
cocaine withdrawal, the veteran had an orthopedic 
consultation for back pain.  Some joint changes were found in 
his cervical vertebrae.  

At his October 1991 VA orthopedic examination, the veteran 
gave a history of a non-traumatic onset of lower back pain in 
1975.  The examiner observed that a 1988 VA magnetic 
resonance imaging (MRI) study of the veteran's spine 
demonstrated degenerative joint disease (DJD) of the lower 
back.  The examiner diagnosed DJD of the spine.

The only evidence added to the record since the February 1992 
rating decision is the veteran's testimony at his December 
1998 video conference hearing before the undersigned Board 
Member.  He testified that he had been treated for a back 
condition as a result of a fall while on active duty in 
October 1977.  He further testified that he had received 
treatment at VA facilities since 1978 for low back pain that 
preceded his 1985 injury.  He admitted that he filed a 
worker's compensation claim in 1985 and received benefits as 
a result.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service 
and arthritis may be presumed to have been incurred during 
service if manifest to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).

The United States Court of Claims for Veterans Appeals 
(Court) has indicated that, alternatively, a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b)(1998).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage v. 
Gober, 10 Vet. App. 489 (1997).  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) "if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Id. at 498.

In this case, since there is a prior unappealed rating 
decision in March 1991, the claims may not be reopened and 
allowed unless new and material evidence is presented.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.104(a).  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Winters v. West, 12 Vet App 203 (1999).  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change); Elkins v. West, 12 Vet App 209 (1999) 
(stating that, after Hodge, new and material evidence may be 
presented to reopen a claim, even though the claim is 
ultimately not well grounded).    

First, the Board must first determine whether the evidence is 
new and material.  Winters.  According to VA regulation, 
"new and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
Evans, 9 Vet. App. at 283; but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters.  

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id.        

As noted previously, the veteran's service medical records do 
not indicate any back injury or disorder during his service.  
The earliest back injury the private treatment records refer 
to was in 1981.  Moreover, the 1991 VA examination noting an 
onset of low back pain in 1975 was based solely on the 
veteran's stated history.  

After a review of the record, the Board finds that, the 
evidence added to the record since the February 1992 rating 
decision, the veteran's December 1998 testimony, is "new" 
in that it has not previously been submitted, and it is not 
cumulative or duplicative of evidence previously of record 
regarding this claim.  However, it is not "material" 
because it is not so significant by itself or in connection 
with evidence previously assembled, that it must be 
considered in order to fairly decide the merits of the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The added evidence 
does not establish that the veteran's current back disability 
is etiologically related to service or any incident therein.  
Although the veteran and is competent to describe incidents 
and symptoms during service, lay assertions of medical 
diagnosis or causation are insufficient, by themselves, to 
reopen a previously denied claim.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  Moreover, while the veteran stated 
that he was treated in 1978 at VA for low back pain, he did 
not allege that it was related to service and later evidence 
shows intercurrent injury.  Therefore, the Board finds that 
the submitted evidence is not material and the claims may not 
be reopened.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to reopen his claim for 
service connection for the claimed disability.  See Graves v. 
Brown, 8 Vet. App. 522, 524-525 (1996); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).


ORDER

New and material evidence not having been submitted, the 
veteran's claim for service connection for a back disorder is 
not reopened.


REMAND

During his aforementioned video conference, the veteran 
testified that he had been treated for left knee and 
psychiatric disabilities at VA facilities since 1978. Records 
of such treatment are not currently associated with the 
claims folder.  The United States Court of Claims for 
Veterans Appeals (Court) has held that where records that are 
in possession of the government "could be determinative" of 
a claim, a remand for those records and readjudication is 
warranted.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  The veteran further testified that he received 
worker's compensation for a left knee injury subsequent to 
his service and that he briefly received Social Security 
Administrative (SSA) disability benefits.  These records are 
pertinent to a determination of his claim.

In light of the foregoing circumstances, and to ensure that 
the VA has met its duty to assist the veteran in developing 
the facts pertinent to his claims, the case is REMANDED to 
the RO for the following development:

1.  The RO should obtain copies of all 
treatment records of the veteran from the 
VA Medical Centers at Lakeside in 
Chicago, Illinois, and in Hines, 
Illinois, from 1978 to the present.

2.  With any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of records pertaining to 
his award of worker's compensation 
benefits and from the SSA the records 
pertinent to the his claim for SSA 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

3.  After the foregoing has been 
completed to the extent possible, the RO 
should readjudicate the claims of whether 
the veteran has submitted new and 
material evidence to reopen his claims of 
entitlement to service connection for a 
left knee condition and psychiatric 
disability.  If the claims are not 
resolved to the veteran's satisfaction, 
the RO should provide the veteran and his 
representative with a supplemental 
statement of the case and an appropriate 
opportunity to respond thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 

